NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               REGINALD MCHAJI EDWARDS, Petitioner.

                         No. 1 CA-CR 15-0640 PRPC
                                FILED 5-16-17


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-008281-003
                  The Honorable Dawn M. Bergin, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Karen Kemper
Counsel for Respondent

Reginald Mchaji Edwards, Florence
Petitioner



                       MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Chief Judge Michael J. Brown joined.
                            STATE v. EDWARDS
                            Decision of the Court

N O R R I S, Judge:

¶1           Reginald Mchaji Edwards petitions for review from the
summary dismissal of his petition for post-conviction relief. We grant
review, but deny relief.

¶2          In 2013, Edwards pleaded guilty to second degree murder,
attempted armed robbery, and conspiracy to commit armed robbery. The
superior court sentenced him to concurrent terms of 22 years’
imprisonment with 1100 days of presentence incarceration credit.

¶3            Edwards filed a timely notice of post-conviction relief, and the
superior court appointed counsel to represent Edwards in his post-
conviction proceeding. Appointed counsel examined the record and
informed the superior court she was unable to discern any colorable claim
upon which to base a petition for post-conviction relief. She also requested
a 45-day extension to allow Edwards to file a pro per petition for post-
conviction relief.

¶4            In his petition for post-conviction relief, Edwards argued his
trial counsel was ineffective because counsel: did not appropriately advise
him of the potential sentences he could receive if he pleaded guilty, did not
pursue potential defenses, failed to investigate and submit evidence of
mitigating circumstances or challenge the State’s presentation of
aggravating circumstances, failed to challenge the superior court’s
deviation from the presumptive sentences, and failed to correctly
summarize the facts providing a sufficient factual basis for his second
degree murder plea and resultant sentence. Edwards also argued the
superior court: failed to obtain a sufficient factual basis for his guilty pleas
to second degree murder, attempted armed robbery, and conspiracy to
commit armed robbery; failed to independently investigate the
circumstances relevant to sentencing; failed to specify the aggravating
circumstances; and imposed a cruel and unusual sentence.

¶5            The superior court dismissed Edwards’ petition for post-
conviction relief without holding a hearing. In dismissing the petition, the
superior court issued a ruling that clearly identified, fully addressed, and
correctly resolved the claims raised by Edwards. Further, the court did so
in a thorough, well-reasoned manner that will allow any future court to
understand the court’s rulings. Under these circumstances, “[n]o useful
purpose would be served by this court rehashing the trial court’s correct
ruling in a written decision.” State v. Whipple, 177 Ariz. 272, 274, 866 P.2d
1358, 1360 (App. 1993). We therefore adopt the superior court’s ruling.


                                       2
                      STATE v. EDWARDS
                      Decision of the Court

¶6        For the foregoing reasons, although we grant review, we deny
relief.




                      AMY M. WOOD • Clerk of the Court
                      FILED:    JT

                                   3